UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-6443


JEREMY PAUL DEFOUR,

                   Plaintiff - Appellant,

             v.

SADLER, Health Services Authority; DR. BROOKS,

                   Defendants - Appellees,

             and

WILLIAMS, Health Services Authority; LAWSON, Health Services Authority;
BARRETT, previous HSA; 3 DOCTORS, (Names Unknown) Not Provided; 7
NURSES, (Names Unknown) Not Provided; MS. BURKHEAD; TRACY RAY,
Chief of Security; BETH CABELL, Warden; DIRECTOR OF HEALTH SERVICES
OF VIRGINIA DEPARTMENT OF CORRECTIONS,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-01367-CMH-JFA)


Submitted: August 26, 2021                               Decided: September 2, 2021


Before WILKINSON and MOTZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Jeremy Paul Defour, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jeremy Paul DeFour appeals the district court’s orders denying relief on his 42

U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error.

Accordingly, while we grant DeFour’s motions to proceed without serving his brief on

opposing counsel and to proceed on the district court record, we affirm for the reasons

stated by the district court. Defour v. Sadler, No. 1:18-cv-01367-CMH-JFA (E.D. Va. Mar.

5, 2021; Sept. 19, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3